                                                                                                                  State Court of Fulton County
GEORGIA, FULTON COUNTY                                                                         DO NOT WRITE IN THIS SPACE      ***EFILED***
                                                                                                                           File & ServeXpress
STATE COURT OF FULTON COUNTY                                               CIVIL ACTION FILE #:                                       Transaction ID: 63527638
                  Civil Division                                                                                                     Date: Jul 10 2019 12:28PM
                                                                                                                                     LeNora Ponzo, Chief Clerk
                                                                                                                                                   Civil Division

                                                                             TYPE OF SUIT                               AMOUNT OF SUIT
Billy Hughey
                                                                               [   ]ACCOUNT                  PRINCIPAL $.
                                                                               [   ]CONTRACT
                                                                               [   JNOTE                     INTEREST $.
                                                                               [   ]TORT
Plaintiffs Name, Address, City, State, Zip Code                                [   ]PERSONAL INJURY         ATTY, FEES $.
                                                                               [   ] FOREIGN JUDGMENT
                                                                               [   ]TROVER                  COURT COSTS
                           vs.                                                 [   ] SPECIAL LIEN
                                                                                                    ************
KTV's Transportation, LLC
                                                                               [ ] NEW FILING
299 Smyrna Road                                                                [ ] RE-FILING: PREVIOUS CASE NO.

Elgin, Kershaw County, South Carolina 29045

Defendant’s Name, Address, City, State, Zip Code

               SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name' Charles Rauton/Monge & Associates
Address: ^^05 Dunwoody Place, Building 19
City, State, Zip Code: Atlanta, Georgia 30350                                                  Phone No. 800-899-5750
An answer to this complaint, which is herewith served on you, should be filed within thirty (30) days after service, not counting the day of service. If you fail
to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSE MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing through E-file GA or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central
Ave., S.W., Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                              LeNora Ponzo, Chief Clerk (electronic signature)

    If the sum claimed in the suit, or value of the property sued for, Is $300.00 or more Principal, the defendant must admit or deny the paragraphs of
plaintiff's petition by making written Answer, Such paragraphs undenied will be taken as true. If the plaintiffs petition is sworn to, or if suit is based on an
unconditional contract in writing, then the defendant’s answer must be sworn to.

   If the principal sum claimed in the suit, or value of the property sued for, is less than $300.00, and is on a note, unconditional contract, account
sworn to, or the petition sworn to, defense must be made by filing a sworn answer setting up the facts relied on as a defense.

SERVICE INFORMATION:
Served, this            day of                            ., 20,
                                                                                   DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for___


This              day of                                  20,                                                                 Foreperson


                                                          (STAPLE TO FRONT OF COMPLAINT)

                                                                                      EXHIBIT
                                                                                                                          State Court of Fulton County
GEORGIA, FULTON COUNTY                                                                         DO NOT WRITE IN THIS SPACE              ***EFILED***
                                                                                                                                   File »& ServeXpress
STATE COURT OF FULTON COUNTY                                               CIVIL ACTION FILE#:                                         Transaction ID: 63527638
                  Civil Division                                                                                                      Date: Jul 10 2019 12:28PM
                                                                                                                                      LeNora Ponzo, Chief Clerk
                                                                                                                                                    Civil Division

                                                                             TYPE OF SUIT                               AMOUNT OF SUIT
Billy Hughey
                                                                               [   1 ACCOUNT                      PRINCIPAL $.
                                                                               [   ]CONTRACT
                                                                               [   ]NOTE                           INTEREST $.
                                                                               [   ]TORT
Plaintiffs Name, Address, City, State, Zip Code                                [   ] PERSONAL INJURY              ATTY. FEESS.
                                                                               [   ] FOREIGN JUDGMENT
                                                                               [   1 TROVER                       COURT COSTS
                          vs.
                                                                               [   ] SPECIAL LIEN
Van Minger                                                                     [ 1 NEW FILING
299 Smyrna Road                                                                [ ] RE-FILING: PREVIOUS CASE NO.

Elgin, Kershaw County, South Carolina 29045

Defendant’s Name, Address, City, State, Zip Code

               SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiffs Attorney, or on Plaintiff if no Attorney, to-wit:
Name: Charles Rauton/Monge & Associates
Address:          Dunwoody Place, Building 19
City, State, Zip Code: Atlanta, Georgia 30350                                                  Phone No.:, 800-899-5750
An answer to this complaint, which is herewith served on you, should be filed within thirty (30) days after service, not counting the day of service. If you fail
to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSE MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing through E-file GA or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central
Ave., S.W., Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                             LeNora Ponzo, Chief Clerk (electronic signature)

   If the sum claimed in the suit, or value of the property sued for, is $300.00 or more Principal, the defendant must admit or deny the paragraphs of
plaintiff’s petition by making written Answer. Such paragraphs undenied will be taken as true. If the plaintiffs petition is sworn to, or if suit is based on an
unconditional contract in writing, then the defendant's answer must be sworn to.

   If the principal sum claimed in the suit, or value of the property sued for, is less than $300.00, and is on a note, unconditional contract, account
sworn to, or the petition sworn to, defense must be made by filing a sworn answer setting up the facts relied on as a defense.

SERVICE INFORMATION:
Served, this            day of                              20_
                                                                                   DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for___


This             day of                                   20.                                                                Foreperson


                                                          (STAPLE TO FRONT OF COMPLAINT)
                                                                                                                          State Court of Fulton County
GEORGIA, FULTON COUNTY                                                                         DO NOT WRITE IN THIS SPACE              ***EFILED***
                                                                                                                                   File & ServeXpress
STATE COURT OF FULTON COUNTY                                               CIVIL ACTION FILE#:                                         Transaction ID: 63527638
                 Civil Division                                                                                                       Date: Jul 10 2019 12:28PM
                                                                                                                                      LeNora Ponzo, Chief Clerk
                                                                                                                                                    Civil Division

                                                                             TYPE OF SUIT                               AMOUNT OF SUIT
Billy Hughey
                                                                               [   ]ACCOUNT                       PRINCIPAL $_
                                                                               [   ]CONTRACT
                                                                               [   ]NOTE                          INTEREST $,
                                                                               [   ]TORT
Plaintiffs Name, Address, City, State, Zip Code                                [   ] PERSONAL INJURY              ATTY.FEESS.
                                                                               [   ] FOREIGN JUDGMENT
                                                                               [   ]TROVER                       COURT COST $
                           vs.                                                 [   ] SPECIAL LIEN
Van Winger, Registered Agent for KTV's Transportation, LLC
                                                                               [ ] NEW FILING
299 Smyrna Road                                                                [ ] RE-FILING: PREVIOUS CASE NO.

Elgin, Kershaw County, South Carolina 29045

Defendant's Name, Address, City, State, Zip Code

              SUMMONS
TO THE ABOVE NAMED-DEFENDANT;
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiffs Attorney, or on Plaintiff if no Attorney, to-wit:
Name' Charles Rauton/Monge & Associates
/^cjdress: 8205 Dunwoody Place, Building 19_______
City, State, Zip Code: Atlanta, Georgia 30350                                                  Phone No.: 800-899-5750
An answer to this complaint, which is herewith served on you, should be filed within thirty (30) days after service, not counting the day of service. If you fail
to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSE MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing through E-file GAor, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central
Ave., S.W., Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                              LeNora Ponzo, Chief Clerk (electronic signature)

   If the sum claimed in the suit, or value of the property sued for, is $300.00 or more Principal, the defendant must admit or deny the paragraphs of
plaintiffs petition by making written Answer. Such paragraphs undenied will be taken as true. If the plaintiffs petition is sworn to, or if suit is based on an
unconditional contract in writing, then the defendant's answer must be sworn to.

  If the principal sum claimed in the suit, or value of the property sued for, is less than $300.00, and is on a note, unconditional contract, account
sworn to, or the petition sworn to, defense must be made by filing a sworn answer setting up the facts relied on as a defense.

SERVICE INFORMATION:
Served, this______day of__                                „ 20,
                                                                                   DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for___


This              day of                                ., 20.                                                                Foreperson


                                                          (STAPLE TO FRONT OF COMPLAINT)
                                                                             State Court of Fulton County
                                                                                          ***EFILED***
                                                                                      File & ServeXpress
                                                                                       Transaction ID: 63527638
                       IN THE STATE COURT OF FULTON COUNTY                            Date: Jul 10 2019 12:28PM
                                                                                      LeNora Ponzo, Chief Clerk
                                 STATE OF GEORGIA                                                   Civil Division
BILLY HUGHEY,                                  *
                                               *
                       Plaintiff,              *        Civil File
                                               *        No.
               vs.                             *

KTV’S TRANSPORTATION, LLC,                     *
VAN MINGER, ABC CORPORATION,                  *
and JOHN DOE,                                 *
                                              *
                                              *
                       Defendants.            *     DEMAND FOR JURY TRIAL


                 COMPLAINT FOR PERMANENT PERSONAL IN.TURIES

        NOW COMES, Billy Hughey, the above styled Plaintiff, and shows this Court the

following facts and circumstances in support of this Complaint.

                          PARTIES. JURISDICTION. AND VENUE

                                                   1.

       Plaintiff Billy Hughey was permanently injured in a car collision in Fulton County and is
otherwise subject to the jurisdiction of this honorable Court.

                                                   2.

       Upon information and belief. Defendant KTV’S Transportation, LLC, is a foreign

corporation incorporated in South Carolina and is subject to the jurisdiction of this Court and can

be served with a Summons and Complaint by serving its registered agent. Van Minger, at 299

Smyrna Road, Elgin, Kershaw County, South Carolina 29045, and any other matter allowed by
law.

                                                   3.

       Alternatively, Defendant KTV’S Transportation, LLC, is a foreign limited liability

corporation incorporated in South Carolina and is subject to the jurisdiction of this Court and can
be served pursuant to O.C.G.A. § 14-1 l-703(h) with a Summons and Complaint by serving the

Summons and Complaint on the Secretary of State and also serving by registered or certified mail

or statutory overnight delivery, return receipt requested, addressed to Van Minger at 299 Smyrna

Road, Elgin, Kershaw County, South Carolina 29045.

                                                    4.

        Upon information and belief. Defendant Van Minger is a non-resident motorist as defined

by the Nonresident Motorist Act, O.C.G.A. § 40-12-1. Service of process may be perfected on

Defendant Van Minger by serving the Summons and Complaint and Notice of Video Deposition

on the Secretary of State, his duly authorized agent, or his successor in office, along with a copy

of the affidavit to be submitted to this Court pursuant to O.C.G.A. § 40-12-2.

                                                    5.

        Alternatively, service on Defendant Van Minger may be perfected pursuant to the Long

Arm Statute, O.C.G.A. § 9-10-90, et. seq., by service a summons outside the State of Georgia in

the same manner as service is made within the state by any person authorized to make service by

the laws of the state, territory, possession, or country in which service is made or by any duly

qualified attorney, solicitor, barrister, or the equivalent in such jurisdiction.

                                                    6.

        Should it be determined that another entity was an at fault party. Plaintiff hereby names

Defendant ABC Corporation. The identity of Defendant ABC Corporation is unknown at this time.

                                                    7.

        Should it be determined that another person was the at fault party. Plaintiff hereby names

Defendant John Doe. The identity of Defendant John Doe is unknown at this time.

                                                    8.

        Jurisdiction and Venue are proper in the State Court of Fulton County, Georgia, as the

collision which is the basis of this lawsuit occurred in Fulton County, Georgia.

                                                   2
                                                      9.

           On May 16, 2018, Plaintiff Billy Hughey was the driver of a vehicle traveling in Fulton
County, Georgia.

                                                      10.

           On May 16,2018, while driving a 2017 Dodge Ram 3500 Truck in Fulton County, Georgia,

Defendant Minger recklessly caused a clear liability collision with Plaintiffs vehicle, permanently
injuring Plaintiff

                                                      11.

           Defendant Minger was at all times material hereto an agent and employee of Defendant

KTV’S Transportation, LLC and was acting in said capacity as an agent, in the course of his

employment, for and on behalf of named Defendant KTV’S Transportation, LLC.

                                                      12.

           By reason of the principal-agent relationship that existed between Defendant Minger and

Defendant KTV’S Transportation, LLC, at said time and place, any negligence or recklessness on

the part of Defendant Minger in the operation of said vehicle is imputed to Defendant KTV’S

Transportation, LLC under the theory of respondeat superior.

                                                      13.

       While operating a vehicle on the public roadway. Defendant Minger was under a duty to

drivers and passengers of other vehicles on the roadway to exercise due case in operating his
vehicle.

                                                      14.

       Defendant Minger breached his duty to the public in general, and to Plaintiff in particular

by failing to exercise due care while operating a motor vehicle.

                                                  15.

       Defendant Minger was negligent per se as he was issued a citation for Improper Lane

                                                  3
Change in violation of OiC.G.A. § 40-6-123.

                                                      16.

       Defendant Minger was negligent per se as he was issued a citation for Following Too

Closely in violation of O.C.G.A. § 40-6-49.

                                                      17.

       Defendant KTV’S Transportation, LLC had a duty to use reasonable care to select an

employee who was competent and fit to perform the duties requires as and employee. Defendant

KTV’S Transportation, LLC owed such a duty to Plaintiff and such duty was breached.

                                                   18.

       Defendant KTV’S Transportation, LLC knew, or should have known, that Defendant

Minger would be likely to operate a motor vehicle in a negligent and reckless manner.

                                                   19.

       Defendant KTV’S Transportation, LLC knew, or should have known, that Defendant

Minger was not competent or fit for the duties required of him as an employee. Defendant KTV’S

Transportation, LLC breached its duty to use reasonable care to select and retain an employee that

was competent and fit for the position.

                                                  20.

       As a result of Defendant KTV’S Transportation, LLC conduct in negligently hiring and

retaining Defendant Minger, Plaintiff was injured as alleged.

                                                  21.

       Defendants are liable to Plaintiff for all elements of the pain and suffering, past, present,

and future, including disability and physical and mental injury, including shock, fright, and terror,

that Plaintiff endured in an amount to be determined by the enlightened conscious of the jury after

hearing the evidence at trial. Plaintiff suffered past medical expenses in an amount of $308,957.30.

Plaintiff has incurred loss wages in an amount to be proven at trial.

                                                  4
                                                     22.

        Defendants are liable to Plaintiff for all medical expenses that he incurred, past, present,

and future, in an amount to be established by the evidence at trial.

                                                     23.

        The Defendants are indebted to Plaintiff for his treatment expenses; pain and suffering;

punitive damages, expenses of litigation and all other damages allowed by Georgia law.

                                                  24.

        Plaintiff made a demand on this clear liability case to which Defendant filed to respond,

which is relevant on the issue of attorneys’ fees pursuant to O.C.G.A. § 13-6-11 and is

admissible at trial.

        WHEREFORE, the Plaintiff having set forth the facts and circumstances in support of this

cause of action, respectfully requests to be GRANTED:

        (a)     A trial by jury;

        (b)     Compensatory damages in an amount to be determined at trial;

        (c)     An amount for recovery of expenses of litigation, penalties, and attorneys’ fees

                because of the Defendants’ stubbornly litigious and bad faith conduct, pursuant to

                O.C.G.A. §§ 13-6-11 and 51-12-7;

        (d)     General damages, including pain and suffering;

        (e)     Punitive damages in an amount to be determined at trial; and,

        (f)    Such other relief as this Court may deem fair and reasonable.




                                                 5
      Respectfully submitted, this   day of July 2019.




                                         MONGE & ASSOCIATES,

                                         /s/ Charles Rauton________
                                         Charles Rauton
                                         Georgia State Bar No. 408068
                                         Attorney for Plaintiff

8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
Phone: 678-579-0203
Facsimile; 678-579-0204
charles@monge.lawyer




                                            6
